—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 26, 2000, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant challenges a decision of the Unemployment Insurance Appeal Board finding that she voluntarily left her employment as a temporary secretary without good cause. The record establishes that claimant informed the employer that she was resigning because she disliked the nature of her employment and wanted to travel with her husband. Neither dissatisfaction with one’s employment responsibilities (see, Matter of Parmeter [Commissioner of Labor], 270 AD2d 552, 553, lv denied 95 NY2d 756; Matter of Robinson [Sweeney], 245 AD2d 939, 940) nor a desire to travel (see, Matter of Gervits [Sweeney], 247 AD2d 749; Matter of Bodetti [Levine], 50 AD2d 682) has been held to constitute good cause for leaving one’s employment. Claimant’s testimony that she planned to travel only on weekends created a credibility issue for the Board to resolve (see, Matter of Reifer [D’Angelo — Commissioner of Labor], 253 AD2d 949). Under these circumstances, substantial evidence supports the Board’s decision that claimant was disqualified from receiving unemployment insurance benefits because she resigned from her employment for personal and noncompelling reasons.
Furthermore, we find no reason to disturb the Board’s imposition of a recoverable overpayment of benefits since claimant cited “lack of work” on her application for unemployment insurance benefits despite the fact that continuing work was available (see, Matter of James [Commissioner of Labor], 285 AD2d 888; Matter of Zipes [Town of Wappinger — Commissioner of Labor], 274 AD2d 819).
Cardona P. J., Crew III, Peters, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.